DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 3 March 2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 8-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naruke et al. (US 5,193,895) in view of Jeon et al. (US 2009/0256987 A1).
With respect to claim 1:	Naruke teaches a flexible LED film module (21) comprising: a flexible LED film (6); and a mounter (1) provided on the flexible LED film (see Fig. 13) so as to install the flexible LED film on a predetermined surface (see Fig. 8), and configured to be deformable in accordance with a shape of the predetermined surface (column 5 lines 25-28), wherein the mounter comprises: a base (bottom part of 1; see Fig. 13); and a supporter (32) extended from the base at a predetermined height to support the flexible LED film to be spaced apart from the base (see Fig. 13).
Naruke does not teach that the supporter is disposed along the edge of a plate.
However, Jeon teaches an LED module including a supporter 119 extending from along the edge of a plate 130 and from the base 113 of the LED film.
It would have been obvious at the time the application was effectively filed to modify the flexible LED film module of Naruke with the supporter disposed along the edge taught by Jeon due to the art recognized suitability of such a configuration for the purpose of impact-absorption (Jeon paragraph 67).

With respect to claim 8:	Naruke teaches “further comprising a fixed plate (11) interposed between the mounter (see Fig. 8, 11) and the surface (C) and configured to couple the mounter to the surface (column 3 lines 47-56)”.
With respect to claim 9:	Naruke teaches “wherein the fixed plate is fixed to the surface so as not to move (column 3 lines 53-54), and the mounter is movably coupled to the fixed plate (column 3 lines 53-54)”.
With respect to claim 11:	Naruke teaches “wherein the flexible LED film is configured to be detachably coupled to the mounter (column 5 lines 13-28)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the flexible LED film module of Naruke by making the LED film itself detachable as taught by Naruke’s fifth embodiment since Naruke describes detachability as an advantage in and of itself (Naruke column 5 line 59-column 6 line 2).

Allowable Subject Matter
Claims 3-7, 10, 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Naruke, considered the closest prior art, teaches a flexible LED film module comprising a mounter with a recess.  However, Naruke does not teach accommodating a control component of the flexible LED film inside the recess.
Uehara et al. (US 2015/0003083 A1), another close prior art, teaches a flexible LED film module comprising a mounter 21 with recesses 201.  However, Uehara does not teach accommodating a control component of the flexible LED film inside the recess.
Claims 4-7, 14, and 15 inherit the subject matter from claim 3.
With respect to claim 10:	The prior art of record does not teach or reasonably suggest a flexible LED film module comprising a mounter comprising a supporter wherein the supporter includes an outer side inclined toward the outside of the supporter along with the other limitations of the claim.
Naruke teaches a flexible LED film module with a supporter.  However, Naruke’s supporter does not have sides inclined in the outside direction.
Jeon teaches an LED film module with a supporter.  However, Jeon’s supporter does not have sides inclined in the outside direction.
With respect to claim 12:	The prior art of record does not teach or reasonably suggest a flexible LED film module comprising a heat sink provided on a rear surface of 
Naruke teaches a flexible LED module which may include a magnetic body.  However, Naruke does not teach using the magnetic body to attract to a heat sink provided on a rear surface of the flexible LED film.
Uehara teaches a flexible LED module which includes a heat sink 211 provided at the rear of the flexible LED film.  However, Naruke does not teach using a magnetic body to attract to the heat sink provided on a rear surface of the flexible LED film.
With respect to claim 13:	The prior art of record does not teach or reasonably suggest a flexible LED film module comprising wherein the flexible LED film further includes a protrusion provided on a rear surface of the flexible LED film, having magnetism, and the supporter further includes a recess provided on a front surface of the supporter, including a magnetic body attracting the protrusion along with the other limitations of the claim.
Naruke teaches a flexible LED module which may include a magnetic body.  However, Naruke does not teach using the magnetic body to attract to a protrusion provided on a rear surface of the flexible LED film.
Uehara teaches a flexible LED module which includes a heat sink 211 protruding from the rear of the flexible LED film.  However, Naruke does not teach using a magnetic body to attract to the protruding heat sink of the flexible LED film.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875     
/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875